
	
		I
		112th CONGRESS
		1st Session
		H. R. 493
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for
		  forgiveness of certain overpayments of retired pay paid to deceased retired
		  members of the Armed Forces following their death.
	
	
		1.Short titleThis Act may be cited as the
			 Military Retiree Survivor Comfort
			 Act.
		2.Forgiveness of
			 certain overpayments of retired pay paid for periods after death of retired
			 members
			(a)Forgiveness When
			 Payments Deposited to Joint AccountsSection 2771 of title 10,
			 United States Code, is amended by adding at the end the following new
			 subsection:
				
					(e)The United States
				shall forgive any overpayment of retired or retainer pay arising from payment
				of such retired or retainer pay for any period after the date of the death of
				the recipient through the last day of the month in which such death occurs if
				such payment is electronically deposited in an accredited financial institution
				to a joint account bearing the name of the decedent and another individual who
				is the decedent’s designated beneficiary under subsection
				(a)(1).
					.
			(b)Coordination
			 With Survivor Benefit PlanSection 1450 of title 10, United
			 States Code, is amended—
				(1)in subsection (a), by inserting or
			 that applies under subsection (n) after under subsection
			 (j); and
				(2)by adding at the
			 end the following new subsection:
					
						(n)Special
				Effective Date Rule When Final Retired Pay Overpayment Is Forgiven
							(1)Annuity
				effective on first day of month after deathIn a case covered by
				paragraph (2), an annuity payable to a surviving spouse shall be effective on
				the first day of the first month beginning after the death of the person to
				whom section 1448 of this title applies, rather than on the date otherwise
				applicable under subsection (a).
							(2)Covered
				casesParagraph (1) applies in a case in which—
								(A)there is an
				overpayment of retired pay of a person to whom section 1448 of this title
				applies that is forgiven pursuant to section 2771(e) of this title; and
								(B)the person who is the designated
				beneficiary of such person under section 2771(a)(1) of this title is the
				surviving spouse of such
				person.
								.
				(c)Effective
			 DateSubsection (e) of section 2771 of title 10, United States
			 Code, as added by subsection (a), shall apply with respect to payments made to
			 persons dying on or after the date of the enactment of this Act.
			
